Citation Nr: 0430748	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  96-29 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	Gregory A. Morton, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from April 1948 to March 
1952, October 1952 to September 1953, and March 1955 to 
September 1964.  According to a statement from the service 
department, he enlisted in the United States Army Reserves in 
April 1974.  However, the date of his discharge from this 
branch of the service is not documented in service department 
records now on file.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a December 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Columbia, South Carolina.

The case has an extensive procedural history.  Most recently, 
the case has been on appeal to the United States Court of 
Appeals for Veterans Claims (the CAVC).  The appeal was of 
the Board's denial of the claim in a December 2002 decision.  

In May 2003, the parties filed a Joint Motion for Remand.  In 
that motion, the parties requested that the December 2002 
decision of the Board be vacated and the claim be remanded 
for further action and readjudication consistent with the due 
process requirements of the Veterans Claims Assistance Act of 
2000.  See 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002) (the VCAA).  In particular, the Joint Motion for 
Remand alleged that the December 2002 decision of the Board 
did not explain whether prior to denying the claim, VA had 
met its duty under the VCAA to provide the claimant with 
notice concerning evidence that was needed to substantiate 
the claim.  In June 2003, the Court entered an order granting 
the Motion.

The case was remanded to the Board.  In December 2003, the 
Board remanded the case to the agency of original 
jurisdiction with instructions that it provide the veteran 
with a notice concerning evidence that was needed to 
substantiate the claim that complied with the requirements of 
the VCAA for such notices, including as explained by the CAVC 
in its decision in Quartuccio v. Principi, 16 Vet. App. 183 
2002), and then readjudicate the claim in a decision document 
that considered all evidence added to the record since the 
last supplemental statement of the case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The case is remanded to the AMC to issue a supplemental 
notice concerning evidence that is needed to substantiate the 
claim and to undertake development of evidence.  These 
actions are required by the VCAA.  See U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004). 

The veteran seeks service connection for a heart condition.  
He is currently diagnosed with coronary artery disease.  The 
veteran contends in support of his claim that he suffered a 
myocardial infarction in service in May 1956.  

Two instances of medical attention to the veteran's heart are 
documented in the service medical records on file.

The service medical records show that the veteran was 
admitted to a Swedish Red Cross Hospital in Korea with chest 
pains after fainting, observed for a time, and then 
discharged later in the month with a diagnosis of chest 
muscle strain ("Strain, Pectoralis major right muscle").  A 
note made at the time of his admission indicates that a 
diagnosis of myocardial infarction was entertained by his 
physician ("heart infarction??? (syncope)") and that the 
physician ordered that his case be managed as an 
infarction."  The note shows that the physician ordered an 
EKG to be taken, and the claims file contains the graph of 
what may be the EKG, although the graph is not supplemented 
by commentary.

The service medical records show that when evaluated in April 
1948 in conjunction with his enrollment in service at that 
time, he was found to have a heart murmur.  This was termed a 
"[g]rade 1 [s]ystolic [m]urmer[,] [n]ot [t]ransmitted" and 
"[m]urmer functional, non-disabling."  

These two instances occurred during the veteran's active duty 
service (and in two different service periods).  As is noted 
above, the last period of his active duty service terminated 
in September 1964.  

The record as currently constituted shows that the veteran 
first received a diagnosis of heart disease, specifically, 
"[a]rteriosclerotic heart disease, anginal syndrome," in 
the report concerning a VA examination that was performed in 
September 1977.  

As is noted above, the veteran entered the United States Army 
Reserves in April 1974.  A statement from the service 
department confirms that he belonged to that body 
continuously from the April 1974 date through the November 
1981 date of the statement.  

Thus, it may be the case that when he was diagnosed with 
heart disease in September 1977, the veteran was serving in 
the United States Army Reserves.  Further development of the 
record is needed, however, to establish this is the case and 
if so, what type of service he was performing when he 
received the diagnosis.

Service connection can be awarded for disability resulting 
directly from service if that service represents "active 
military, naval or air service."  When the service in 
question is not "active duty," see 38 U.S.C.A. §§ 101(21) 
(West 2002), but instead represents reserve and/or national 
guard duty, particular definitions of "active military, 
naval or air service" are to be observed.  "Active 
military, naval or air service" includes any active duty for 
training (ACDUTRA) if the individual performing the service 
is disabled from an injury or disease incurred or aggravated 
during the service.  Inactive duty training (INACDUTRA) may 
qualify as "active military, naval or air service" only if 
the individual is disabled from an injury incurred or 
aggravated during the INACDUTRA.  38 U.S.C.A. §§ 101(22)-(24) 
(West 2002).  Therefore, the periods and nature of the 
service of a claimant bear directly on whether he may be 
entitled to service connection for a current disability.  
Because reserve and national guard service are by definition 
episodic, careful review of the periods of service is 
required to assess whether there has been demonstrated in-
service incurrence or aggravation of injury or disease and a 
specific link between the in-service condition and the 
claimed current disability.  Furthermore, because entitlement 
to service connection may also depend on whether the service 
constituted ACDUTRA or INACDUTRA, a careful review of the 
nature of the service performed during times relevant to the 
claim may also be required.

In this case, the veteran would not be eligible for service 
connection for coronary artery disease on the basis of the 
diagnosis of heart disease received in September 1977 unless 
he was performing ACDUTRA when he received the diagnosis.  
(Of course, all of the elements of a service connection claim 
would then have to be established by evidence.  See 38 C.F.R. 
§ 3.303 (2004)).  However, it is not known from the service 
documentation now on file what type of service the veteran 
was performing when he was assessed by the VA examiner in 
September 1977 with "[a]rteriosclerotic heart disease, 
anginal syndrome."  

The periods and character of all of the veteran's service in 
the United States Army Reserves should be established by 
verifying service documents.  Therefore, the claim is 
remanded.  The Board notes that one of the service records 
now on file is a Department of Army order dated in September 
1974 requiring the veteran to report for 104 days of ACDUTRA.  
Thus, the Board does not consider it unlikely that the 
veteran was performing ACDUTRA when diagnosed with heart 
disease in September 1977.

In addition, efforts should be made on remand of the claim to 
obtain medical records in addition to those now on file.  
There is reason to believe that the veteran received medical 
attention for his heart, including treatment from VA, the 
records concerning which may be outstanding.  The report 
concerning the VA examination of September 1977 appears to 
say that the veteran was receiving medical attention for his 
heart at the VA medical facility in Greenville, South 
Carolina.  Treatment records from that facility that are now 
on file are not dated earlier than approximately 1979.

In addition, medical records showing that the veteran 
manifested heart disease within one year after separation 
from any period of "active service" extending at least 90 
days would be significant to the claim.  Applicable law 
provides that if a veteran develops certain forms of heart 
disease (endocarditis, including all forms of valvular heart 
disease, and myocarditis) within one year after being 
separated from service, then the disease will be presumed to 
have been incurred during such service even absent direct 
evidence to that effect, unless there is affirmative evidence 
to the contrary (including a showing of an intercurrent cause 
for the disease), provided that the service consists of 90 
days or more of continuous active service.  38 U.S.C.A. 
§ 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

On remand, the AMC should attempt to obtain all outstanding 
private and VA medical records concerning possible heart 
disease dated from the end of the veteran's third period of 
active duty in September 1964 through the end of the period 
of time during which he belonged to the United States Army 
Reserves and all service medical records for the veteran 
generated during that service.  

Under the VCAA, VA has a duty to assist a claimant in 
obtaining documentary evidence that is relevant to the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1)-(3).  The duty 
to obtain records applies when the claimant, after being 
requested to do so by VA, "adequately identifies [such 
records] to the Secretary and authorizes the Secretary to 
obtain" them.  38 U.S.C.A. § 5103A(b).  When records needed 
to decide a claim for VA benefits are in the custody of a 
federal department or agency, VA must continue to try to 
obtain them until it has been successful unless it is 
reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(2).  When such records are not in the 
custody of a federal department or agency, reasonable efforts 
to obtain them generally will consist of an initial request 
and, if the records are not received, at least one follow-up 
request, but a follow-up request is not required if a 
response to the initial request indicates that the records 
being sought do not exist or that a follow-up request would 
be futile.  However, if VA receives information showing that 
subsequent request to this or another custodian could result 
in obtaining the records sought, then reasonable efforts will 
include an initial request and, if the records are not 
received, at least one follow-up request to the new source or 
an additional request to the original source.  38 C.F.R. 
§ 3.159(c)(1).

VA must provide the claimant with an appropriate notice if it 
is unable to obtain any records.  38 C.F.R. § 3.159(e).  The 
notice must (i) identify the records VA was unable to obtain; 
(ii) explain the efforts VA made to obtain the records; (iii) 
describe any further action VA will take regarding the claim, 
including, but not limited to, notice that VA will decide the 
claim based on the evidence of record unless the claimant 
submits the records VA was unable to obtain.  Id.

To ensure that he has been fully informed about the evidence 
that is needed to substantiate his claim, the AMC should 
issue a supplemental notice to the veteran.  The supplemental 
notice should advise him specifically of the importance to 
his claim of VA and private medical evidence of possible 
heart disease that is dated within one year after any of his 
three periods of active duty service or during the time that 
he belonged to the United States Army Reserves.  It is 
anticipated that this notice would enable the veteran or his 
representative to produce, or to identify for VA, evidence 
that could substantiate his claim.

After the Board remanded the case in December 2003, the RO 
sent the veteran a notice in March 2004 that described in 
general terms the evidence that could substantiate his claim, 
including reference to chronic diseases that appear within 
certain periods of time after a veteran's service.  It cannot 
be said that this notice failed to comply with the VCAA, 
section 5103 of which contains the requirement for this kind 
of notice, or with the principles enunciated by the CAVC in 
Quartuccio v. Principi.  However, the facts in this case are 
complex enough to call for the giving of notice more specific 
than the letter of December 2003.

Under the VCAA, VA must notify the claimant, and the 
claimant's representative, if any, of any information and of 
any medical and lay evidence that VA determines is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  The notice from VA must be furnished upon receipt of 
a complete or substantially complete application.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The notice 
must explain which evidence the claimant is finally 
responsible for obtaining and which evidence VA will attempt 
to obtain on the claimant's behalf.  Quartuccio, 16 Vet. App. 
at 186.  The CAVC has held that the notice must be furnished 
before an initial unfavorable decision by the agency of 
original jurisdiction on the claim but where the initial 
decision had been rendered before the VCAA was enacted, is 
valid if complying with the statute in content and followed 
by proper VA process.  Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004) (Pelegrini II).  

The VCAA provides that if the claimant has not submitted the 
evidence identified by VA, or the information that would 
enable VA to assist the claimant in obtaining the evidence, 
within one year after the date of the notice, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103.  The implementing regulation states that 
a claimant has one year from the date the notice is sent in 
which to submit information or evidence that VA has 
identified.  38 U.S.C.A. § 5103(b).  The implementing 
regulation also states, however, that if a claimant has not 
responded to a notice requesting information or evidence 
within 30 days after the date of the notice, VA may decide 
the claim before the one-year period has expired but must 
readjudicate the claim if the claimant later provides the 
information or evidence within that period.  38 C.F.R. 
§ 3.159(b)(1).  A recent amendment of section 5103(b), 
effective from November 9, 2000, is to the same effect.  See 
38 U.S.C.A. § 5103(b), as amended by Veterans Benefits Act of 
2003, P.L. 108-183, Section 701(b), 117 Stat. 2651, ___ (Dec. 
16, 2003) 

The Board notes that the March 2004 notice does not indicate 
that a copy of it was sent to the veteran's representative.  
Due process requires that all notices to a claimant also be 
given to the claimant's representative.  See 38 C.F.R. 
§ 20.600 (2003).  Therefore, the AMC should ensure that 
copies of the December 2003 notice and the supplemental 
notice to be issued on remand are mailed to the veteran's 
representative.

After notice and development of documentary evidence, as 
described above, have been accomplished, the AMC should 
arrange for the veteran to have another VA medical 
examination.  The VA medical examination reports that are now 
on file do not discuss the diagnosis of heart murmur 
documented in the veteran's service medical record of April 
1948.  Nor, given the lack of pertinent medical records, do 
the examination reports indicate whether the veteran 
manifested endocarditis (or other valvular heart disease) or 
myocarditis and within one year after separation from a 
period of active service.  These deficiencies are not cured 
by any of the private medical evaluations and statements now 
on file.  Thus, a new VA examination is needed.  Furthermore, 
if additional VA or private medical records have been 
associated with the claims file on remand, a new VA 
examination must be had.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) (VA examinations must be thorough and 
contemporaneous and take into account the records of prior 
medical treatment).

The VCAA requires VA to obtain a medical examination or 
opinion if one is necessary to decide a claim for benefits.  
38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4).  Under 
the VCAA, an examination is considered to be necessary if the 
lay and medical evidence of record includes competent 
evidence that the claimant has a current disability of 
persistent and recurring symptoms of disability, indicates 
that the disability or symptoms may be associated with the 
veteran's service, but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103(A)(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  By 
this standard, a medical opinion is needed to enable VA 
adjudicators to decide this claim.  

Accordingly, this case is REMANDED for the following actions:

1.  Ensure that the development required 
by the VCAA and its implementing 
regulations, as detailed below, has been 
completed.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).

2.  Provide the veteran with a 
supplemental notice concerning the kind 
of evidence or other information that is 
required to substantiate the claim of 
entitlement to service connection for 
coronary artery disease.  The notice must 
take into account all possible relevant 
grounds of entitlement to each benefit, 
as defined in the applicable statutes and 
regulations.  The notice should describe 
specific evidence that could substantiate 
the claim under any of the relevant 
theories of entitlement.

Thus, the supplemental notice should 
advise the veteran specifically of the 
importance to his claim of VA and private 
medical evidence of possible heart 
disease that is dated within one year 
after any of his three periods of active 
duty service or during the time that he 
belonged to the United States Army 
Reserves.  The supplemental notice also 
must indicate which evidence the veteran 
is ultimately responsible for obtaining 
and which evidence VA will attempt to 
obtain on her behalf and must meet the 
other requirements for such notices set 
forth in 38 U.S.C.A. § 5103 (West 2002) 
and 38 C.F.R. § 3.159(b) (2004).  
Quartuccio.  The notice should ask the 
veteran to submit all evidence in his 
possession that is pertinent to the 
claim.  

Send a copy both of the supplemental 
notice and of the March 2004 notice to 
the veteran's representative.

Allow the veteran and his representative 
appropriate time in which to respond.

3.  Make efforts to obtain any records 
that the veteran or his representative 
identifies in response to the notice 
requested in Paragraph 2, above.

Regardless of the response to the notice, 
make efforts to obtain all VA medical 
records for the veteran that are not now 
on file concerning possible heart disease 
that are dated from September 1964 
through the present.

Regardless of the response to the notice, 
make efforts to obtain service documents 
verifying the dates of the veteran's 
service in the United States Army 
Reserves, the character (ACDUTRA or 
INACDUTRA) of each period of Army 
Reserves service, including any 
documentation as to whether any of it 
represented 90 days of continuous active 
service.  Army Reserves service medical 
records should also be sought from the 
current custodian thereof.  Efforts to 
obtain these records must continue unless 
it is reasonably certain that they do not 
exist or that further efforts to obtain 
them would be futile.

In conjunction with these efforts, write 
to the veteran and ask him to submit all 
documentation that he has in the form of 
service medical and personnel records 
generated during his time in the Army 
Reserves, including records denominating 
the points for pay purposes that he 
earned in the Army 
Reserves.  Send a copy of the letter to 
the veteran's representative.

Document in the claims file the actions 
that were taken to secure these records, 
and provide appropriate notice to the 
veteran and his representative regarding 
records that could not be obtained.  The 
notice must (i) identify the records VA 
was unable to obtain; (ii) explain the 
efforts VA made to obtain the records; 
(iii) describe any further action VA will 
take regarding the claim, including, but 
not limited to, notice that VA will 
decide the claim based on the evidence of 
record unless the claimant submits the 
records that VA was unable to obtain.

4.  Then, schedule the veteran for a VA 
cardiology examination.  

The claims file must be made available to 
the examiner, and the examiner is 
requested to confirm that pertinent 
documents therein were reviewed.  All 
tests and studies thought necessary by 
the examiner should be performed. 

A complete rationale should be provided 
for all opinions and all conclusions 
stated in the examination report.

In the examination report, the examiner 
should state whether the diagnosis of 
coronary artery disease documented in the 
veteran's current medical records was 
confirmed during the examination and if 
the diagnosis is confirmed, should 
provide an opinion whether the coronary 
artery disease is at least as likely as 
not (50 percent likelihood or greater) 
the result of, or is otherwise 
etiologically related to, injury or 
disease that the veteran incurred during 
any service or had its onset during any 
of his service.  The examiner should 
explain the significance of the finding 
of grade 1 systolic heart murmur stated 
in the veteran's service medical record 
of April 1948.  To the extent possible, 
the examiner should state the month and 
year when the veteran first exhibited 
signs of his current heart disease, if 
found during the examination.  To the 
extent possible, the examiner should 
state whether the veteran ever exhibited 
endocarditis (including any valvular 
heart disease) or myocarditis to a 
disabling degree and if so, when.

5.  After the examination has taken place 
and the examination report is received, 
review the claims file, including all 
verification of the periods and character 
of the veteran's Army Reserves service, 
and readjudicate the claim.  Consider all 
possible theories and factual grounds of 
entitlement.  See 38 C.F.R. § 3.303, 
3.307, 3.309 (2004).  If the benefit 
sought on appeal is not granted in full, 
provide the veteran and his 
representative with a supplemental 
statement of the case.  Allow the veteran 
and his representative appropriate time 
in which to respond.

Then, if appellate review is required, the case should be 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

